


Exhibit 10.23
AMENDED AND RESTATED CHANGE OF CONTROL AGREEMENT
THIS AMENDED AND RESTATED AGREEMENT (the “Agreement”) dated as of the 19th day
of February, 2013 (the “Effective Date”) is made by and between EQT CORPORATION,
a Pennsylvania corporation with its principal place of business at Pittsburgh,
Pennsylvania (the “Company”), and Theresa Z. Bone, an individual (the
“Employee”). This Agreement amends and restates that certain Change of Control
Agreement, dated as of September 8, 2008, between the parties hereto (the
“Existing Agreement”), for the purposes of eliminating the Change of Control
excise tax gross-up provision of the Existing Agreement.
WITNESSETH:
WHEREAS, the Board of Directors of the Company (the “Board”) believes that it is
in the best interest of the Company and its shareholders to assure that the
Company will have the continued dedication of the Employee, notwithstanding the
possibility, threat or occurrence of a Change of Control (as defined below) of
the Company; that it is imperative to diminish the inevitable distraction of the
Employee by virtue of the personal uncertainties and risks created by a pending
or threatened Change of Control and to encourage the Employee’s full attention
and dedication to the Company currently and in the event of any threatened or
pending Change of Control; and that it is appropriate to provide the Employee
with compensation and benefits arrangements upon a Change of Control which
ensure that the compensation and benefits expectations of the Employee will be
satisfied and which are competitive with those of other corporations in the
industry in which the Company’s principal business activity is conducted; and
WHEREAS, in consideration of the compensation and benefits payable to the
Employee under this Agreement and the Employee’s eligibility for an additional
week of vacation, the Employee and the Company desire to enter into this
Agreement, which amends and restates the Existing Agreement which, among other
things, restricts the Employee from competing with the Company and from
soliciting customers and employees of the Company for one (1) year following the
termination of the Employee’s employment following a Change of Control. The
Company also desires to require that the Employee maintain the confidentiality
of certain information for two years following any such termination, and the
Employee is willing to agree to such restrictions in consideration of the
compensation and benefits payable under this Agreement; and
NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein, and intending to be legally bound hereby, the parties hereto agree as
follows:
1.Term. The term of this Agreement shall commence on the Effective Date hereof
and, subject to Sections 3(f), 5 and 8, shall terminate on the earlier of (i)
the date of the termination of the Employee’s employment with the Company for
any reason prior to a Change of Control; (ii) the date of Employee’s transition
to employment with the Company on a part‑time basis, including without
limitation assumption of “Executive Alternative Work Arrangement” status; or
(iii) unless further extended as hereinafter set forth, the date which is

1

--------------------------------------------------------------------------------




twenty-four (24) months after the Effective Date; provided, that, commencing on
the last day of the first full calendar month after the Effective Date and on
the last day of each succeeding calendar month, the term of this Agreement shall
be automatically extended without further action by either party (but not beyond
the date of the termination of the Employee’s employment or transition to
part‑time employment prior to a Change of Control) for one (1) additional month
unless one party provides written notice to the other party that such party does
not wish to extend the term of this Agreement. In the event that such notice
shall have been delivered, the term of this Agreement shall no longer be subject
to automatic extension and the term hereof shall expire on the date which is
twenty-four (24) calendar months after the last day of the month in which such
written notice is received.
2.    Change of Control. Except as provided in Section 12, Change of Control
shall mean any of the following events (each of such events being herein
referred to as a “Change of Control”):
(a)    The sale or other disposition by the Company of all or substantially all
of its assets to a single purchaser or to a group of purchasers, other than to a
corporation with respect to which, following such sale or disposition, more than
eighty percent (80%) of, respectively, the then outstanding shares of Company
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of the Board of Directors
is then owned beneficially, directly or indirectly, by all or substantially all
of the individuals and entities who were the beneficial owners, respectively of
the outstanding Company common stock and the combined voting power of the then
outstanding voting securities immediately prior to such sale or disposition in
substantially the same proportion as their ownership of the outstanding Company
common stock and voting power immediately prior to such sale or disposition;
(b)    The acquisition in one or more transactions by any person or group,
directly or indirectly, of beneficial ownership of twenty percent (20%) or more
of the outstanding shares of Company common stock or the combined voting power
of the then outstanding voting securities of the Company entitled to vote
generally in the election of the Board of Directors; provided, however, that the
following shall not constitute a Change of Control: (i) any acquisition by the
Company or any of its subsidiaries, or any employee benefit plan (or related
trust) sponsored or maintained by the Company or any of its subsidiaries and
(ii) an acquisition by any person or group of persons of not more than forty
percent (40%) of the outstanding shares of Company common stock or the combined
voting power of the then outstanding voting securities of the Company if such
acquisition resulted from the issuance of capital stock by the Company and the
issuance and the acquiring person or group was approved in advance of such
issuance by at least two-thirds of the Continuing Directors then in office;
(c)    The Company’s termination of its business and liquidation of its assets;
(d)    There is consummated a merger, consolidation, reorganization, share
exchange, or similar transaction involving the Company (including a triangular
merger), in any case, unless immediately following such transaction: (i) all or
substantially all of the persons who were the beneficial owners of the
outstanding common stock and outstanding voting securities of the Company
immediately prior to the transaction beneficially own, directly or indirectly,
more than

2

--------------------------------------------------------------------------------




60% of the outstanding shares of common stock and the combined voting power of
the then outstanding voting securities entitled to vote generally in the
election of directors of the corporation resulting from such transaction
(including a corporation or other person which as a result of such transaction
owns the Company or all or substantially all of the Company’s assets through one
or more subsidiaries (a “Parent Company”)) in substantially the same proportion
as their ownership of the common stock and other voting securities of the
Company immediately prior to the consummation of the transaction, (ii) no person
(other than (A) the Company, any employee benefit plan sponsored or maintained
by the Company or, if reference was made to equity ownership of any Parent
Company for purposes of determining whether clause (i) above is satisfied in
connection with the transaction, such Parent Company, or (B) any person or group
that satisfied the requirements of subsection (b)(ii), above) beneficially owns,
directly or indirectly, 20% or more of the outstanding shares of common stock or
the combined voting power of the voting securities entitled to vote generally in
the election of directors of the corporation resulting from such transaction and
(iii) individuals who were members of the Company’s Board of Directors
immediately prior to the consummation of the transaction constitute at least a
majority of the members of the board of directors resulting from such
transaction (or, if reference was made to equity ownership of any Parent Company
for purposes of determining whether clause, (i) above is satisfied in connection
with the transaction, such Parent Company); or
(e)    The following individuals (sometimes referred to herein as “Continuing
Directors”) cease for any reasons to constitute a majority of the number of
directors then serving: individuals who, on the date hereof, constitute the
entire Board of Directors and any new director (other than a director whose
initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Company) whose appointment or election by
the Board or nomination for election by the Company’s shareholders was approved
by a vote of at least two-thirds (2/3) of the directors then still in office who
either were directors on the date hereof or whose appointment, election or
nomination for election was previously so approved.
3.    Salary and Benefits Continuation.
(a)    “Salary and Benefits Continuation” shall be defined to mean the
following:
(i)
payment of an amount of cash equal to two (2) times the Employee’s base salary
at the rate of base salary per annum in effect immediately prior to the Change
of Control or the termination of the Employee’s employment, whichever is higher;

(ii)
payment of an amount of cash equal to two (2) times the greater of (A) the
highest annual incentive (bonus) payment earned by the Employee under the
Company’s applicable Short-Term Incentive Plan (or any successor plan) for any
year in the five (5) years prior to the termination of the Employee’s employment
or (B) the target incentive (bonus) award under the Company’s applicable
Short‑Term Incentive Plan (or any successor


3

--------------------------------------------------------------------------------




plan) for the year in which the Change of Control or termination of the
Employee’s employment occurs, whichever is higher;
(iii)
provision to Employee and her eligible dependents of medical, long‑term
disability, dental and life insurance coverage (to the extent such coverage was
in effect immediately prior to the Change of Control) for twenty-four (24)
months (at the end of which period the Company shall make such benefits
available to the Employee and her eligible dependents in accordance with the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), whether or not
the Company is then required to comply with COBRA); and if the Employee would
have become entitled to benefits under the Company’s post-retirement health care
or life insurance plans (as in effect immediately prior to the Change of Control
or the date of the Employee’s termination of employment, whichever is most
favorable to the Employee) had the Employee’s employment terminated at any time
during the period of twenty-four (24) months after such date of termination, the
Company shall provide such post-retirement health care or life insurance
benefits to the Employee (subject to any employee contributions required under
the terms of such plans at the level in effect immediately prior to the Change
of Control or the date of termination, whichever is more favorable to the
Employee) commencing on the later of (i) the date that such coverage would have
first become available or (ii) the date that benefits described in this
subsection (iii) terminate;

(iv)
contribution by the Company to Employee’s account under the Company’s defined
contribution retirement plan (currently, the EQT Corporation Employee Savings
Plan) of an amount of cash equal to the amount that the Company would have
contributed to such plan (including both retirement contributions and Company
matching contributions in respect of Employee contributions to the plan) had the
Employee continued to be employed by the Company for an additional twenty-four
(24) months at a base salary equal to the Employee’s base salary immediately
prior to the Change of Control or the termination of Employee’s employment,
whichever is higher (and assuming for this purpose that the Employee continued
to make the maximum permissible contributions to such plan during such period),
such contribution being deemed to be made immediately prior to the termination
of the Employee’s employment; provided, that to the extent that the amount of
such contribution exceeds the amount then allowed to be contributed to the plan
under the applicable rules relating to tax-qualified retirement plans, then the
excess shall be paid to the Employee in cash in respect of both retirement and
matching contributions under the Company’s Employee Savings Plan (or any
successor plan) because of applicable rules relating to tax-qualified retirement
plans; and


4

--------------------------------------------------------------------------------




(v)
Payment of an amount of cash equal to $20,000.

(b)    All amounts payable by the Company to the Employee pursuant to
Sections 3(a)(i), (ii), (iv) and (v) shall be made in a lump sum on the first
day following the six‑month anniversary of the Employee’s termination. For
purposes of this Agreement, the term “termination” when used in the context of a
condition to, or timing of, payment hereunder shall be interpreted to mean a
“separation from service” as that term is used in Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”).
(c)    To the extent that medical, long-term disability, dental and life
insurance benefits cannot be provided on a non-taxable basis to the Employee
under appropriate Company group insurance policies pursuant to Section
3(a)(iii), an amount equal to the premium necessary for the Employee to purchase
directly the same level of coverage in effect immediately prior to the Change of
Control shall be added to the Company’s payments to the Employee pursuant to
Section 3(a). Any such payment shall be made in a lump sum, payable on the first
day following the six‑month anniversary of the Employee’s termination. If the
Employee is required to pay income or other taxes on any medical, long-term
disability, dental or life insurance benefits provided or paid to the Employee
pursuant to Section 3(a)(iii) or this Section 3(c), then the Company shall pay
to the Employee an amount of cash sufficient to “gross-up” such benefits or
payments at the time specified in Section 10 hereof so that the Employee’s “net”
benefits received under Section 3(a)(iii) and this Section 3(c) are not
diminished by any such taxes that are imposed with respect to the same or the
Company’s gross-up hereunder with respect to such taxes.
(d)    If there is a Change of Control as defined above, the Company will
provide Salary and Benefits Continuation if at any time during the first
twenty-four (24) months following the Change of Control, either (i) the Company
terminates the Employee’s employment other than for Cause as defined in Section
4 below or (ii) the Employee terminates her employment for “Good Reason” as
defined below.
(e)    For purposes of this Agreement, “Good Reason” is defined as:
(i)
Removal of the Employee from the position she held immediately prior to the
Change of Control (by reason other than death, disability or Cause);

(ii)
The assignment to the Employee of any duties inconsistent with those performed
by the Employee immediately prior to the Change of Control or a substantial
alteration in the nature or status of the Employee’s responsibilities which
renders the Employee’s position to be of less dignity, responsibility or scope;

(iii)
A reduction by the Company in the overall level of compensation of the Employee
for any year from the level in effect for the Employee in the prior year. For
purposes of this subsection (iii), the following shall not constitute a
reduction in the overall level of compensation of the Employee: (A)
across-the-board reductions in base salary similarly


5

--------------------------------------------------------------------------------




affecting all executives of the Company and all executives of any person in
control of the Company, provided, however, that the Employee’s annual base
salary rate shall not be reduced by an amount equal to ten percent or more of
the Employee’s annual base salary rate in effect immediately prior to the Change
of Control; (B) changes in the mix of base salary payable to and the short-term
incentive opportunity available to the Employee; provided, that in no event
shall the Employee’s base salary for any year be reduced below 90% of the annual
base salary paid to the Employee in the prior year; (C) a reduction in the
compensation of the Employee resulting from the failure to achieve corporate,
business unit and/or individual performance goals established for purposes of
incentive compensation for any year or other period; provided, that the
aggregate short-term incentive opportunity, when combined with the Employee’s
annual base salary, provides, in the aggregate, an opportunity for the Employee
to realize at least the same overall level of base salary and short term
incentive compensation as was paid in the immediately prior year or period at
target performance levels; and provided, further, that such target performance
levels are reasonable at all times during the measurement period, taking into
account the fact that one of the purposes of such compensation is to incentivize
the Employee; (D) reductions in compensation resulting from changes to any
Company benefit plan; provided, that such changes are generally applicable to
all participants in such Company benefit plan; and (E) any combination of the
foregoing;
(iv)
The failure to grant the Employee an annual salary increase reasonably necessary
to maintain such salary as reasonably comparable to salaries of senior
executives holding positions equivalent to the Employee’s in the industry in
which the Company’s then principal business activity is conducted;

(v)
The Company requiring the Employee to be based anywhere other than the Company’s
principal executive offices in the city in which the Employee is principally
located immediately prior to the Change of Control, except for required travel
on the Company’s business to an extent substantially consistent with the
Employee’s business travel obligations prior to the Change of Control;

(vi)
Any material reduction by the Company of the benefits enjoyed by the Employee
under any of the Company’s pension, retirement, profit sharing, savings, life
insurance, medical, health and accident, disability or other employee benefit
plans, programs or arrangements, the taking of any action by the Company which
would directly or indirectly materially reduce any of such benefits or deprive
the Employee of any material fringe benefits, or the failure by the Company to
provide the Employee with the number of paid vacation days to which she is
entitled on the basis of years


6

--------------------------------------------------------------------------------




of service with the Company in accordance with the Company’s normal vacation
policy, provided that this subparagraph (vi) shall not apply to any proportional
across-the-board reduction or action similarly affecting all executives of the
Company and all executives of any person in control of the Company; or
(vii)
The failure of the Company to obtain a satisfactory agreement from any successor
to assume and agree to perform this Agreement, as contemplated in Section 15
hereof, or any other material breach by the Company of its obligations contained
in this Agreement.

(f)    The Employee’s right to Salary and Benefits Continuation shall accrue
upon the occurrence of either of the events specified in (i) or (ii) of
Section 3(d) and shall continue as provided, notwithstanding the subsequent
termination or expiration of this Agreement pursuant to Section 1 hereof. The
Employee’s subsequent employment, death or disability following the Employee’s
termination of employment in connection with a Change of Control shall not
affect the Company’s obligation to continue making Salary and Benefits
Continuation payments, except as provided in Section 8(c). The Employee shall
not be required to mitigate the amount of any payment provided for in this
Section 3 by seeking employment or otherwise. The rights to Salary and Benefits
Continuation shall be in addition to whatever other benefits the Employee may be
entitled to under any other agreement or compensation plan, program or
arrangement of the Company; provided, that the Employee shall not be entitled to
any separate or additional severance payments pursuant to the Company’s
severance plan as then in effect and generally applicable to similarly situated
employees. The Company shall be authorized to withhold from any payment to the
Employee, her estate or her beneficiaries hereunder all such amounts, if any,
that the Company may reasonably determine it is required to withhold pursuant to
any applicable law or regulation.
4.    Termination of Employee for Cause.
(a)    Upon or following a Change of Control, the Company may at any time
terminate the Employee’s employment for Cause. Termination of employment by the
Company for “Cause” shall mean termination upon: (i) the willful and continued
failure by the Employee to substantially perform her duties with the Company
(other than (A) any such failure resulting from the Employee’s disability or (B)
any such actual or anticipated failure resulting from the Employee’s termination
of her employment for Good Reason), after a written demand for substantial
performance is delivered to the Employee by the Board of Directors which
specifically identifies the manner in which the Board of Directors believes that
the Employee has not substantially performed her duties, and which failure has
not been cured within thirty days (30) after such written demand; or (ii) the
willful and continued engaging by the Employee in conduct which is demonstrably
and materially injurious to the Company, monetarily or otherwise, or (iii) the
breach by the Employee of any of the covenants set forth in Section 8 hereof.
(b)    For purposes of this Section 4, no act, or failure to act, on the
Employee’s part shall be considered “willful” unless done, or omitted to be
done, by the Employee in bad faith

7

--------------------------------------------------------------------------------




and without reasonable belief that such action or omission was in the best
interest of the Company. Notwithstanding the foregoing, the Employee shall not
be deemed to have been terminated for Cause unless and until there shall have
been delivered to her a copy of a resolution duly adopted by the affirmative
vote of not less than three-quarters of the entire membership of the Board of
Directors at a meeting of the Board of Directors called and held for that
purpose (after reasonable notice to the Employee and an opportunity for the
Employee, together with her counsel, to be heard before the Board of Directors)
finding that in the good faith opinion of the Board of Directors the Employee is
guilty of the conduct set forth above in clauses (a)(i), (ii) or (iii) of this
Section 4 and specifying the particulars thereof in detail.
5.    Prior Termination. Anything in this Agreement to the contrary
notwithstanding, if the Employee’s employment with the Company is terminated
prior to the date on which a Change of Control occurs either (i) by the Company
other than for Cause or (ii) by the Employee for Good Reason, and it is
reasonably demonstrated by the Employee that such termination of employment (a)
was at the request of a third party who has taken steps reasonably calculated to
effect the Change of Control, or (b) otherwise arose in connection with or
anticipation of the Change of Control, and (iii) a Change of Control that
constitutes a change in ownership or effective control of the Corporation or a
change in the ownership of a substantial portion of the assets of the Company
under Section 409A of the Code occurs within twenty-four (24) months following
the Employee’s termination, then for all purposes of this Agreement the
termination shall be deemed to have occurred upon a Change of Control and the
Employee will be entitled to Salary and Benefits Continuation as provided for in
Section 3 hereof upon the date on which the Change of Control set forth in
clause (iii) of this Section 5 occurs or, if later, the date specified in
Section 3 hereof.
6.    Employment at Will. Subject to the provisions of any other agreement
between the Employee and the Company, the Employee shall remain an employee at
will and nothing herein shall confer upon the Employee any right to continued
employment and shall not affect the right of the Company to terminate the
Employee for any reason not prohibited by law; provided, however, that any such
removal shall be without prejudice to any rights the Employee may have to Salary
and Benefits Continuation hereunder.
7.    Construction of Agreement.
(a)    Governing Law. This Agreement shall be governed by and construed under
the laws of the Commonwealth of Pennsylvania without regard to its conflict of
law provisions.
(b)    Severability. In the event that any one or more of the provisions of this
Agreement shall be held to be invalid, illegal or unenforceable, the validity,
legality or enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.
(c)    Headings. The descriptive headings of the several paragraphs of this
Agreement are inserted for convenience of reference only and shall not
constitute a part of this Agreement.
8.    Covenant as to Confidential Information, Non-Competition and
Non-Solicitation.

8

--------------------------------------------------------------------------------




(a)    Confidentiality of Information and Nondisclosure. The Employee
acknowledges and agrees that her employment by the Company necessarily involves
her knowledge of and access to confidential and proprietary information
pertaining to the business of the Company and its subsidiaries. Accordingly, the
Employee agrees that at all times during the term of this Agreement and for as
long as the information remains confidential after the termination of the
Employee’s employment, he/she will not, directly or indirectly, without the
express written authority of the Company, unless directed by applicable legal
authority having jurisdiction over the Employee, disclose to or use, or
knowingly permit to be so disclosed or used, for the benefit of herself, any
person, corporation or other entity other than the Company and its subsidiaries,
(i) any information concerning any financial matters, customer relationships,
competitive status, supplier matters, internal organizational matters, current
or future plans, or other business affairs of or relating to the Company and its
subsidiaries, (ii) any management, operational, trade, technical or other
secrets or any other proprietary information or other data of the Company or its
subsidiaries, or (iii) any other information related to the Company or its
subsidiaries which has not been published and is not generally known outside of
the Company. The Employee acknowledges that all of the foregoing, constitutes
confidential and proprietary information, which is the exclusive property of the
Company.
(b)    Non-Competition and Non-Solicitation. While the Employee is employed by
the Company and for a period of twelve (12) months after the date of the
Employee’s termination of employment with the Company for any reason, the
Employee will not, directly or indirectly, expressly or tacitly, for himself or
on behalf of any entity conducting business anywhere in the Restricted Territory
(as defined below): (i) act as an officer, manager, advisor, executive,
shareholder, or consultant to any business in which his duties at or for such
business include oversight of or actual involvement in providing services which
are competitive with the services or products being provided or which are being
produced or developed by the Company, or were under investigation by the Company
within the last two (2) years prior to the end of the Employee’s employment with
the Company, (ii) recruit investors on behalf of an entity which engages in
activities which are competitive with the services or products being provided or
which are being produced or developed by the Company, or were under
investigation by the Company within the last two (2) years prior to the end of
the Employee’s employment with the Company, or (iii) become employed by such an
entity in any capacity which would require the Employee to carry out, in whole
or in part, the duties the Employee has performed for the Company which are
competitive with the services or products being provided or which are being
produced or developed by the Company, or were under active investigation by the
Company within the last two (2) years prior to the end of the Employee’s
employment with the Company. Notwithstanding the foregoing, the Employee may
purchase or otherwise acquire up to (but not more than) 1% of any class of
securities of any enterprise (but without otherwise participating in the
activities of such enterprise) if such securities are listed on any national or
regional securities exchange or have been registered under Section 12(g) of the
Securities Exchange Act of 1934. This covenant shall apply to any services,
products or businesses under investigation by the Company within the last two
(2) years prior to the end of the Employee’s employment with the Company only to
the extent that the Employee acquired or was privy to confidential information
regarding such services, products or businesses. The Employee acknowledges that
this restriction will prevent the Employee from acting in any of the foregoing
capacities for any

9

--------------------------------------------------------------------------------




competing entity operating or conducting business within the Restricted
Territory and that this scope is reasonable in light of the business of the
Company.
Restricted Territory shall mean (i) any states in which the Company has a
regulated-utility operation, which may change from time to time, but as of the
effective date of this Agreement are Pennsylvania, West Virginia and Kentucky;
or (ii) any states in which the Company owns, operates or has contractual rights
to purchase natural gas-related assets (other than commodity trading rights),
including but not limited to, storage facilities, interstate pipelines,
intrastate pipelines, intrastate distribution facilities, liquefied natural gas
facilities, propane-air facilities or other peaking facilities, and/or
processing or fractionation facilities; or (iii) any state in which the Company
owns proved, developed and/or undeveloped natural gas and/or oil reserves and/or
conducts natural gas or oil exploration and production activities of any kind;
or (iv) any state investigated by the Company as a possible jurisdiction in
which to conduct any of the business activities described in subparagraphs (i)
through (iii) above within the last two (2) years prior to the end of the
Employee’s employment with the Company.
The Employee agrees that for a period of twelve (12) months following the
termination of the Employee’s employment with the Company for any reason,
including without limitation termination for cause or without cause, Employee
shall not, directly or indirectly, solicit the business of, or do business with:
(i) any customer that the Employee approached, solicited or accepted business
from on behalf of the Company, and/or was provided confidential or proprietary
information about while employed by the Company within the one (1) year period
preceding the Employee’s separation from the Company; and (ii) any prospective
customer of the Company who was identified to or by the Employee and/or who the
Employee was provided confidential or proprietary information about while
employed by the Company within the one (1) year period preceding the Employee’s
separation from the Company, for purposes of marketing, selling and/or
attempting to market or sell products and services which are the same as or
similar to any product or service the Company offers within the last two (2)
years prior to the end of the Employee’s employment with the Company, and/or,
which are the same as or similar to any product or service the Company has in
process over the last two (2) years prior to the end of the Employee’s
employment with the Company to be offered in the future.
While the Employee is employed by the Company and for a period of twelve (12)
months after the date of the Employee’s termination of employment with the
Company for any reason, the Employee shall not (directly or indirectly) on his
or her own behalf or on behalf of any other person or entity solicit or induce,
or cause any other person or entity to solicit or induce, or attempt to solicit
or induce, any employee or consultant to leave the employ of or engagement by
the Company or its successors, assigns or affiliates, or to violate the terms of
their contracts with the Company.
(c)    Company Remedies. The Employee acknowledges and agrees that any breach of
this Section 8 by her will result in immediate irreparable harm to the Company,
and that the Company cannot be reasonably or adequately compensated by damages
in an action at law. In the event of an actual or threatened breach by the
Employee of the provisions of this Section 8, the Company shall be entitled, to
the extent permissible by law, immediately to cease to pay or

10

--------------------------------------------------------------------------------




provide the Employee or her dependents any compensation or benefit being, or to
be, paid or provided to him pursuant to Section 3 of this Agreement, and also to
obtain immediate injunctive relief restraining the Employee from conduct in
breach or threatened breach of the covenants contained in this Section 8.
Nothing herein shall be construed as prohibiting the Company from pursuing any
other remedies available to it for such breach or threatened breach, including
the recovery of damages from the Employee.
9.    Reimbursement of Fees. The Company agrees to pay, to the full extent
permitted by law, all legal fees and expenses which the Employee may reasonably
incur for the period beginning upon the Effective Date and ending upon the
Employee’s death as a result of any contest by the Company, Internal Revenue
Service or others regarding the validity or enforceability of, or liability
under, any provision of this Agreement or any guarantee of performance thereof
(including as a result of any contest by the Employee about the amount of any
payment pursuant to Section 3 of this Agreement) or in connection with any
dispute arising from this Agreement, regardless of whether Employee prevails in
any such contest or dispute. The Company shall pay or reimburse such fees and
expenses on a monthly basis, payable on the first of each month, and all
reimbursement payments with respect to expenses incurred within a particular
year shall be made no later than the end of the Employee’s taxable year
following the taxable year in which the expense was incurred. Any amounts not
paid within such monthly reimbursement period shall bear interest at the rate
per annum established by PNC Bank, National Association (or its successor) from
time to time as its “prime” or equivalent rate. The amount of reimbursable
expenses incurred in one taxable year of the Employee shall not affect the
amount of reimbursable expenses in a different taxable year and such
reimbursement shall not be subject to liquidation or exchange for another
benefit. Notwithstanding the foregoing, in the event such amounts are
conditioned upon a separation from service and not compensation the Employee
could receive without separating from service, then no such payments may be made
to Employee until the first day following the six‑month anniversary of the
Employee’s termination.
10.    Mandatory Reduction of Payments in Certain Events.
(a)    Notwithstanding anything in this Agreement to the contrary, in the event
it shall be determined that any payment or distribution by the Company to or for
the benefit of the Employee (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise) (such
benefits, payments or distributions are hereinafter referred to as “Payments”)
would, if paid, be subject to the excise tax imposed by Section 4999 of the Code
(the “Excise Tax”), then, prior to the making of any Payments to the Employee, a
calculation shall be made comparing (i) the net after-tax benefit to the
Employee of the Payments after payment by the Employee of the Excise Tax, to
(ii) the net after-tax benefit to the Employee if the Payments had been limited
to the extent necessary to avoid being subject to the Excise Tax. If the amount
calculated under (i) above is less than the amount calculated under (ii) above,
then the Payments shall be limited to the extent necessary to avoid being
subject to the Excise Tax (the “Reduced Amount”). The reduction of the Payments
due hereunder, if applicable, shall be made by first reducing cash Payments and
then, to the extent necessary, reducing those Payments having the next highest
ratio of Parachute Value to actual present value of such Payments as of the date
of the Change in Control, as determined by the Determination Firm (as defined in

11

--------------------------------------------------------------------------------




Section 10(b) below). For purposes of this Section 10, present value shall be
determined in accordance with Section 280G(d)(4) of the Code. For purposes of
this Section 10, the “Parachute Value” of a Payment means the present value as
of the date of the Change in Control of the portion of such Payment that
constitutes a “parachute payment” under Section 280G(b)(2) of the Code, as
determined by the Determination Firm for purposes of determining whether and to
what extent the Excise Tax will apply to such Payment.
(b)    All determinations required to be made under this Section 10, including
whether an Excise Tax would otherwise be imposed, whether the Payments shall be
reduced, the amount of the Reduced Amount, and the assumptions to be utilized in
arriving at such determinations, shall be made by an independent, nationally
recognized accounting firm or compensation consulting firm mutually acceptable
to the Company and the Employee (the “Determination Firm”) which shall provide
detailed supporting calculations both to the Company and the Employee within 15
business days after the receipt of notice from the Employee that a Payment is
due to be made, or such earlier time as is requested by the Company. All fees
and expenses of the Determination Firm shall be borne solely by the Company. Any
determination by the Determination Firm shall be binding upon the Company and
the Employee. As a result of the uncertainty in the application of Section 4999
of the Code at the time of the initial determination by the Determination Firm
hereunder, it is possible that Payments which the Employee was entitled to, but
did not receive pursuant to Section 10(a), could have been made without the
imposition of the Excise Tax (“Underpayment”), consistent with the calculations
required to be made hereunder. In such event, the Determination Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Employee but no later than March 15 of the year after the year in which the
Underpayment is determined to exist, which is when the legally binding right to
such Underpayment arises.
(c)    In the event that the provisions of Code Section 280G and 4999 or any
successor provisions are repealed without succession, this Section 10 shall be
of no further force or effect.
11.    Resolution of Differences Over Breaches of Agreement. Except as otherwise
provided herein, in the event of any controversy, dispute or claim arising out
of, or relating to this Agreement, or the breach thereof, or arising out of any
other matter relating to the Employee’s employment with the Company or the
termination of such employment, the parties may seek recourse only for temporary
or preliminary injunctive relief to the courts having jurisdiction thereof and
if any relief other than injunctive relief is sought, the Company and the
Employee agree that such underlying controversy, dispute or claim shall be
settled by arbitration conducted in Pittsburgh, Pennsylvania in accordance with
this Section 11 of this Agreement and the Commercial Arbitration Rules of the
American Arbitration Association (“AAA”). The matter shall be heard and decided,
and awards rendered by a panel of three (3) arbitrators (the “Arbitration
Panel”). The Company and the Employee shall each select one arbitrator from the
AAA National Panel of Commercial Arbitrators (the “Commercial Panel”) and AAA
shall select a third arbitrator from the Commercial Panel. The award rendered by
the Arbitration Panel shall be final and binding as between the parties hereto
and their heirs, executors, administrators,

12

--------------------------------------------------------------------------------




successors and assigns, and judgment on the award may be entered by any court
having jurisdiction thereof.
12.    Treatment of Certain Incentive Awards. All “Awards” held by the Employee
under the Company’s 1999 Long-Term Incentive Plan, the Company’s 2009 Long-Term
Incentive Plan, or any successor plan or plans (as the case may be, the
“Incentive Plan”) shall, upon a Change of Control, be treated in accordance with
the terms of the applicable Incentive Plan and underlying award agreements when
and as awarded, without regard to the subsequent amendment of the applicable
Incentive Plan. For purposes of this Section 12, the terms “Award” and “Change
of Control” shall have the meanings ascribed to them in the applicable Incentive
Plan.
13.    Release. The Employee hereby acknowledges and agrees that prior to the
Employee’s or /her dependents’ right to receive from the Company any
compensation or benefit to be paid or provided to her or her dependents pursuant
to Section 3 of this Agreement, the Employee may be required by the Company, in
its sole discretion, to execute a release in a form reasonably acceptable to the
Company, which releases any and all claims (other than amounts to be paid to
Employee as expressly provided for under this Agreement) the Employee has or may
have against the Company or its subsidiaries, agents, officers, directors,
successors or assigns arising under any public policy, tort or common law or any
provision of state, federal or local law, including, but not limited to, the
Pennsylvania Human Relations Act, the Americans with Disabilities Act, Title VII
of the Civil Rights Act of 1964, the Civil Rights Protection Act, Family and
Medical Leave Act, the Age Discrimination in Employment Act of 1967, or the
Employee Retirement Income Security Act of 1974, all as amended.
14.    Waiver. The waiver by a party hereto of any breach by the other party
hereto of any provision of this Agreement shall not operate or be construed as a
waiver of any subsequent breach by a party hereto.
15.    Assignment. This Agreement, including the non-competition and
non-solicitation covenant in Section 8(b) hereof, shall be binding upon and
inure to the benefit of the successors and assigns of the Company. The Company
shall be obligated to require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
Company’s business or assets, by a written agreement in form and substance
satisfactory to the Employee, to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no succession had taken place. This Agreement shall inure
to the extent provided hereunder to the benefit of and be enforceable by the
Employee or her legal representatives, executors, administrators, successors,
heirs, distributees, devisees and legatees. The Employee may not delegate any of
her duties, responsibilities, obligations or positions hereunder to any person
and any such purported delegation by him shall be void and of no force and
effect with respect to matters relating to her employment and termination of
employment. Without limiting the foregoing, the Employee’s rights to receive
payments and benefits hereunder shall not be assignable or transferable, other
than a transfer by the Employee’s will or by the laws of descent and
distribution.

13

--------------------------------------------------------------------------------




16.    Notices. Any notices required or permitted to be given under this
Agreement shall be sufficient if in writing, and if personally delivered or when
sent by first class certified or registered mail, postage prepaid, return
receipt requested -- in the case of the Employee, to her residence address as
set forth below, and in the case of the Company, to the address of its principal
place of business as set forth below, in care of the Chairman of the Board -- or
to such other person or at such other address with respect to each party as such
party shall notify the other in writing.
17.    Pronouns. Pronouns stated in either the masculine, feminine or neuter
gender shall include the masculine, feminine and neuter.
18.    Entire Agreement. Except as set forth in any confidentiality,
non-solicitation or non‑competition agreement to which you are a party, this
Agreement contains the entire agreement of the parties concerning the matters
set forth herein and all promises, representations, understandings, arrangements
and prior agreements regarding the subject matter hereof (including the Existing
Agreement, which the parties agree shall terminate as of the Effective Date
hereof) are merged herein and superseded hereby. The provisions of this
Agreement may not be amended, modified, repealed, waived, extended or discharged
except by an agreement in writing signed by the party against whom enforcement
of any amendment, modification, repeal, waiver, extension or discharge is
sought; provided, however, that the Company may amend this Agreement from time
to time without the Employee’s consent to the extent deemed necessary or
appropriate, in its sole discretion, to effect compliance with Section 409A of
the Code, including regulations and interpretations thereunder, which amendments
may result in a reduction of benefits provided hereunder and/or other
unfavorable changes to the Employee. No person acting other than pursuant to a
resolution of the Board of Directors (or its designee) shall have authority on
behalf of the Company to agree to amend, modify, repeal, waive, extend or
discharge any provision of this Agreement or anything in reference thereto or to
exercise any of the Company’s rights to terminate or to fail to extend this
Agreement.



14

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
officers thereunto duly authorized, and the Employee has hereunto set her hand,
all as of the day and year first above written.
ATTEST:    EQT CORPORATION
/s/ Kimberly L. Sachse         /s/ Charlene Petrelli    
By: Charlene Petrelli                
Title: Vice President and Chief HR Officer_
Address:
625 Liberty Avenue, Suite 1700
Pittsburgh, PA 15222
WITNESS:
/s/ David J. Smith         /s/ Theresa Z. Bone    
Name: Theresa Z. Bone


                            

15